Case 1:19-cr-00651-LTS Document 29 Filed 10/10/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

vem mmm mmm cm me mm mmemetmmeemes x
UNITED STATES OF AMERICA
ORDER
—-V-
>: $319 cr. 651 (EB)

RAUL IONUT VIDRASAN,

a/k/a “Michu,”

a/k/a “The Boy,”

Defendant.

— mmm eee —_ —_ _ xX

Upon the application of the United States, by the United
States Attorney for the Southern District of New York, Geoffrey S.
Berman, by Assistant United States Attorney Elizabeth A. Hanft;

It is found that the Superseding Indictment in the above-~
captioned action, S3 19 Cr. 651 (the “Indictment”), is currently
sealed and the United States Attorney’s Office has applied to have
that Indictment unsealed, it is therefore

ORDERED that the Indictment, $3 19 Cr. 651, in the above-

captioned action be unsealed and remain unsealed pending further

EZ

THE HONORABLE ONA T. WANG
UNITED STATES MAGISTRA

order of the Court.

Dated: New York, New York
October 10, 2019

 
